304 F.2d 159
Joseph A. BADWAY, Defendant, Appellant,v.UNITED STATES of America, Plaintiff, Appellee.
No. 5974.
United States Court of Appeals First circuit.
June 15, 1962.

Appeal from the United States District Court for the District of Rhode Island; Edward W. Day, Judge.
Harold H. Winsten, Providence, R.I., for appellant.
John B. Jones, Jr., Attorney, Department of Justice, with whom Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, Robert N. Anderson and Alec A. Pandaleon, Attorneys, Department of Justice, Raymond J. Pettine, U.S. Atty., and Frederick W. Faerber, Jr., Asst. U.S. Atty., were on brief, for appellee.
Before WOODBURY, Chief judge, and HARTIGAN and ALDRICH, Circuit judges.
PER CURIAM.


1
If by any chance the preliminary injunction restraining the foreclosure of the mortgage was not warranted by virtue of the government's asserted lien, it was certainly proper as in the nature of an attachment to secure the rights asserted elsewhere in the complaint.


2
The order of preliminary injunction is affirmed.